Citation Nr: 1429928	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-22 047	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

2. Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from June 1995 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record shows that the Veteran was not afforded VA examinations for either his lung disability or his low back disability.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Based on the Veteran's testimony at hearing regarding asbestos exposure which is supported by the service treatment records, and the evidence of breathing difficulties shown by VA treatment record, a VA examination is warranted.  In addition, the Veteran's testimony at hearing discussed specific back injuries in service which are consistent with his assigned duties and included reports of a history of back pain ever since service.  Treatment records reflect a back problem with occasional flare-ups since shortly after service separation and evidence of a surgical procedure in February 2002.  This evidence is also sufficient to meet the low threshold standard of McLendon.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current lung disabilities, including any evidence of spots on his lungs, dyspnea, or chronic obstructive pulmonary disease (COPD), was incurred in or otherwise the result of military service, to include exposure to asbestos.  Any necessary testing, to include biopsy of the lungs, should be performed.  

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current low back disability, to include residuals of hemi-laminectomy/discectomy surgery, was incurred in or otherwise the result of military service, to include the lathe explosion or being crushed by the massive valve in service.  The examiner is instructed to consider and address the Veteran's history of low back pain since service and any related treatment records.

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

3. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



